EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-10, filed 2022.05.26, with respect to the rejection of claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
The 35 U.S.C. 112(f) interpretation of claim 6 is withdrawn as moot.

Allowable Subject Matter
Claims 1-11 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-11 and 15-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is PASCUAL (previously presented) in view of US 20090126372 A1 to FAKA. 


    PNG
    media_image1.png
    614
    673
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    738
    1010
    media_image2.png
    Greyscale


As to claim 1, PASCUAL discloses an air cooler (figs. 3-4 above) for a natural gas engine comprising, 	a cooler body (1) having an air inlet (11), an air outlet (12), a natural gas inlet (15), and a natural gas outlet (16), wherein the air inlet is configured to receive air (as indicated by flow arrows; further, this is an inherent characteristic of the inlet because as an inlet it is capable of receiving anything that will pass through it, see MPEP 2114) and the air outlet is configured to discharge the air (as indicated by flow arrows; further, this is an inherent characteristic of the outlet because as an outlet it is capable of passing anything that will pass through it, see MPEP 2114), and wherein the natural gas inlet (15) is configured to receive natural gas (as a functional recitation this is an inherent characteristic of the inlet because an inlet it is capable of flowing anything that will pass through it, see MPEP 2114) and the natural gas outlet (16) is configured to discharge the natural gas (as a functional recitation this is an inherent characteristic of the inlet because an inlet it is capable of flowing anything that will pass through it, see MPEP 2114); and 
	a plurality of cooling tubes (plurality of 13) disposed within the cooler body (13 disposed in 1) between the air inlet (11) and the air outlet (12) and in fluid communication with the natural gas inlet (15; fluid communication indicated by flow arrows) and the natural gas outlet (16; fluid communication indicated by flow arrows), 
	wherein the plurality of cooling tubes are configured to draw heat away from the air using the natural gas when the air flows through the cooler body from the air inlet to the air outlet and passes over the plurality of cooling tubes (col. 2, lns. 35-41 describe the finned 14 cooling tubes 13), but does not explicitly disclose the following which is taught by FAKA: wherein the plurality of cooling tubes (34 in fig. 4a) are arranged in multiple passes (4 passes in fig. 4a and 5a and [0065]) that flow the natural gas in opposite directions within the cooler body in a repeating pattern (this is an intended use; fig. 5a).
	FAKA discloses arranging cooling tubes in multiple passes for the purpose of providing natural gas at a temperature appropriate for a nominated end use ([0065]). 

The prior art does not teach or fairly suggest the claims as amended. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US-4104999-A	 US-5375582-A	 US-20160298556-A1	
GB-2404949-A

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/3/2022